og eae FO

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) : mo . . Page 1 of | |

UNITED STATES DISTRICT COURT.
SOUTHERN DISTRICT OF CALIFORNIA -

United States of America . JUDGMENT IN A CRIMINAL CASE

Vv. . ; ’ (For Offenses Committed On or After Noveniber 1, 1987)
Esteban Hilario-Gutierrez - Case Number: $:19-mj-22984 |
Donald L Levine

 

 

 

"Defendant's Attden Fit E p_
REGISTRATION NO. 74293408 Oo

THE DEFENDANT: i : JUL 2-9 2019
xl pleaded guilty to count(s) 1 of Complaint:

 

 

       

 

ol
SOUTHERN

f.

mie
Bisterae POF CALIFORNIA

Betiry

1 was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

 

 

 

Title & Section - Nature of Offense Count Number(s)
~8:1325 _ILLEGAL ENTRY (Misdemeanor) ee] oe |
[1 The defendant has been found not guilty on count(s). So |
0 Count(s) dismissed on the motion of the United States. .
IMPRISONMENT.

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
. imprisoned for a term of:

 

C1] TIME SERVED aan DO da We days .

EX] Assessment: $10 WAIVED Xx] Fine: WAIVED

XI Court recommends USMS, ICE or DHS or other arresting agency 1 return all property. and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal...

‘OO Court recommends defendant be deported/removed with relative, a charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
. of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and —
United States Attorney of any material change in the defendant’ s economic circumstances.

Monday, July 29, 2019
Date of Imposition of Sentence

Received ~* "ene i] Wo

DUSM | _ HONORABLE ROBERT N. BLOCK
| UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy _ a | ; ———-3:19-mj-22984

 

 
